Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claims 1, 9, and 17 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 1, 9, and 17 identify the uniquely distinct features "a first layer of flexure arms configured to mechanically connect the first frame to the second frame; and a second layer of flexure arms, mounted above or below the first layer of flexure arms, configured to mechanically connect the first frame to the second frame; wherein first layer of flexure arms and the second layer of flexure arms are separated at least in part by an open space between the flexure arms".
It is noted that the closest prior art, Hubert (US Patent Pub. # 2019/0141248) relates generally to position control and more specifically to position management with optical image stabilization in autofocus camera components.   Miller (US Patent Pub. # 2018/0191957) relates generally to optical image stabilization (OIS) suspensions used in connection with cameras, including those incorporated into mobile devices such as phones and tablets.  Hubert or Miller do not specifically teach a first layer of flexure arms configured to mechanically connect the first frame to the second frame; and a second layer of flexure arms, mounted above or below the first layer of flexure arms, configured to mechanically connect the first frame to the second frame; wherein first layer of flexure arms and the second layer of flexure arms are separated at least in part by an open space between the flexure arms.  Therefore the application is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were filed with or after the application on 3/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26962/13/2021